Citation Nr: 1117061	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUE

Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to February 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Omaha, Nebraska Medical Center (VAMC) of the Department of Veterans Affairs (VA).  


REMAND

The Veteran is service-connected for lumbosacral or cervical strain, rated as 40 percent disabling, a lower leg condition, rated as 30 percent disabling, paralysis of the sciatic nerve of an unspecified extremity, rated as 20 percent disabling, paralysis of the sciatic nerve of an another unspecified extremity, also rated as 20 percent disabling, residuals of a foot injury, rated as 10 percent disabling, limited motion of the ankle, rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling.  A combined 80 percent disability evaluation is in effect.  

The appellant raises two issues on appeal.  First, he claims entitlement to a clothing allowance based on the use of a back brace, ankle brace, hand and wrist brace, and shoe orthotics.  (See Application for Clothing Allowance received in June 2009.)  Second, following the disallowance of the claim, he takes issue with the VAMC's interpretation of law that he was required to show a prescription for a back brace in 2008 in order to qualify for receipt of benefits in 2009.  (See VA Form 646, submitted in July 2009.)  

Prior to resolution of these questions, however, the Board finds that additional development is warranted.  

First, upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, in August 2009, the Veteran was provided notice following the adjudication of the claim.  In addition to the timing error, the letter, which referred to the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), fails to disclose what information or evidence was necessary to substantiate the claim for a clothing allowance.  Upon remand of this matter, such notice should be provided.   

In addition, under VA laws and regulations, an annual clothing allowance as specified in 38 U.S.C.A. § 1162 is payable when the Chief Medical Director or designee certifies that because of a service-connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of use of a physician prescribed medication for a skin condition which is due to a service-connected disability, there is irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810(a) (2) (2010).  The regulations further provide that the annual clothing allowance is payable in a lump sum where a VA examination or hospital or examination report discloses that (1) the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the  loss or loss of use of a hand or foot or (2) where the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability irreparable damage is done to the veteran's outer garments.  38 C.F.R. § 3.810 (2010).

Here, the VAMC denied the claim finding that the Veteran failed to schedule an appointment with the prosthetics representative to determine whether the claimed devices qualify as a prosthetic or orthopedic appliance.  It is unclear to the Board, however, as to whether the Veteran was notified of any requirement that he schedule an appointment.  

Moreover, there is scant medical evidence of record documenting the treatment for the service-connected disabilities or addressing the question of whether certain prescribed prosthetic or orthopedic appliances tend to wear or tear clothing.  Hence, the claim must be remanded to obtain a VA examination or an opinion from the Chief Medical Director or designee.  

Prior to any such examination, the Veteran's VA medical records or other private medical records he supplies should be associated with his VA claims file.  

Finally, in adjudicating the claim, the VAMC determined that the Veteran was not entitled to a clothing allowance benefit.  It appears that the determination was made based on a finding that the only qualifying appliance was a back brace.  While the Board makes no decision as to what appliances or prostheses are qualifying for purpose of obtaining a clothing allowance, nevertheless, it takes this opportunity to note that the United States Court of Appeals for the Federal Circuit found that the correct construction of the statutory language of 38 U.S.C.A. § 1162 allowed for the award of multiple benefits if the Veteran used multiple appliances.  See Sursely v. Peake, 551 F. 3d 1351 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should provide the Veteran notice of the evidence and information necessary to substantiate his claim for an annual clothing allowance, as well as his and VA's respective responsibilities for obtaining evidence in support thereof.  

2.  The VAMC should ask the Veteran to identify any health care providers who rendered treatment to him for his service-connected disabilities that require the use of a prosthesis or orthopedic appliance.  He should be requested to sign the appropriate releases and/or authorizations permitting VA to obtain any private medical records that he identifies. 

3.  After the aforementioned development is completed, the VAMC should schedule the Veteran for an appropriate VA examination with an individual with the proper expertise or designee of the Chief Medical Director to determine whether the Veteran wears or uses certain prosthetic or orthopedic appliances for treatment of service-connected disabilities which tend to wear or tear clothing.  The claims folder must be provided to the examiner for review in conjunction with the examination and the examiner must note that it has been reviewed.  Any and all opinions must be accompanied by a complete rationale.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	DAVID L. WIGHT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



